Title: From George Washington to Major General Israel Putnam, 17 June 1777
From: Washington, George
To: Putnam, Israel



Dr Sir
Head Qrs Middle Brook June 17: 1777.

I have been favoured with yours of the 15th & 16th Instant. You have done well in sending on the Troops though they have not had the small pox. The Camp is thought to be entirely clear of infection & the Country pretty much also. If it is not, Innoculation may be carried on, should it be found expedient.
I am extremely sorry to find the Troops are in such distress for Tents & Cloathing. I trust by this time, they will have obtained a supply of the Latter, and that the former will be provided. I understood that Cloathing was on the Road & for that purpose Mr Mease, the Clothier General,

sent Mr Young to Peeks Kill to receive & distribute them. One cause of the distress of the Massachusets Troops for Cloathing, arises from a Quantity intended for them, being ordered to Tyconderoga by Genl ⟨Gates’s order.⟩ Genl Schuyler should be immediately ⟨wrote⟩ to, & the most speedy measures taken ⟨to bring⟩ them down. If the Troops can possibly be ⟨cloathed⟩ so as to do duty—send them on. There aid is much wanted. Their not having Tents must not be considered an Objection to their coming, if their situation in respect to Cloathing will admit. You should contrive to throw out hints to magnifye their Numbers—not only of those coming on, but of those who remain. This in War is justifiable—You see the Enemy practice it everyday & if our Officers would do the same, not discovering too much design or surpassing every ground of probability in their Reports, many advantages might result from it.
The Inclosed Letter for Colo. Sheldon, you will send immediately by Express—Our demand for Light Horse can’t be dispensed with. They must come on, Whether they are armed &c. or not. You will retain ⟨one T⟩roop.
The Enemy’s designs and movements are ⟨truly m⟩ysterious. On Friday night Genl Howe ⟨advanc⟩ed with the Main Body of his Army as far as Sommerset Court House. From thence to Brunswic they now form a Line. We have been constantly harrassing them with Light Troops under Colo. Morgan. The Militia seem well disposed to give every aid in their power. I am Dr Sir with great esteem Yr Most Obedt Servt

Go: Wash⟨ing⟩ton

